DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Amendment
The office action is responding to the arguments filed on 03/11/2021. Claims 1-20 are pending. Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6-9, 13-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al [US 2015/0169232 A1] in view of Ishizaki et al. [US 8,688,909 B2] in further view of Robins et al. [US 9,641,615 B1] and yet in further view of Sawyer et al. [US 2009/0271485].
Claim 1 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm teaches “A method, by a processor, for managing unequal workloads between Network Shared Disks (NSD) in a networked computing environment, comprising:” as “A method for dynamically balancing the allocation of data among a plurality of physical data storage devices having a plurality of RAID devices defined thereon,” [Abstract] and “an information handling system may be a personal computer, a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price.  The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory.” [¶0062] (An information processing device and method is recited. The method is executed by the processor of the system. The method dynamically balances unbalanced loads among RAID devices. The system can be a network storage system.)
“upon detecting an unbalanced load between the plurality of NSDs” as “The present disclosure URM techniques and methods may periodically or substantially continuously evaluate the allocation loading of the disks within an unbalanced RAID data storage system” [¶0028] (Periodically detecting/evaluating unbalanced loads in the data storage system.)
“wherein a first number of the plurality of NSDs, each comprising a physical drive having a first capacity, were added to the networked computing environment at a first time and a remaining number of the plurality of NSDs, each comprising a physical drive having a second capacity different from the first capacity, were added to the networked computing environment at a second time,” as “At least one of the plurality of disks may be of a different size than at least on other of the plurality of disks. The method may further include adding a disk to the plurality of disks; defining a new RAID device that comprises the added disk;” [¶0015] (Previously added and newly added physical disks can be of different size [i.e., different capacity]) and “Thus, extra and sometimes expensive data storage devices, e.g. RAID devices, can be acquired later in time on a need basis, or removed once no longer needed.” [¶0007] (Additional physical disks can be added [or removed] later in time [i.e., a second time]
“carving out additional space from at least one of the plurality of NSDs in a cluster file system” as “and may determine and control to which physical disks the page pool makes subsequent page allocations in order to maintain an efficient system configuration.” [¶0028] (Upon detecting of unbalanced load, making subsequent page [i.e., space] allocation to that disk to maintain efficiency of the storage system.)
“wherein carving out the additional space from at least one of the plurality of NSDs includes creating a new managed storage tier comprised of storage space of a capacity mismatch between the first number of the plurality of NSDs having the first capacity and the remaining number of the plurality of NSDs having the second capacity; and” as “FIG. 4 depicts a RAID configuration where three of the disks (i.e., DB-5, DB-6, and DB-7, reference numerals 415-417, respectively) are larger than the other four disks shown (i.e., DB-1, DB-2, DB-3, and DB-4, reference numerals 411-414, respectively).” [¶0031] (Recited portion and Fig. 4 teaches 
“wherein, subsequent to the splitting, primary data of the cluster file system in restriped among the NSDs of the first storage tier which included at least a portion of all of the plurality of NSDs,” as “disks may be added when additional storage is needed. In these instances, the disks must be " re-striped" to maintain a traditionally balanced RAID configuration.” [¶0034] (The added disks are restriped into the NSDs.)
“capable by a lowest performing NSD of the remaining number of the plurality of NSDs such that any NSDs in the second storage tier operating at a performance level above the lowest performing NSD are throttled to the second level of performance capable by the lowest performing NSD of the second storage tier; and” as “The present disclosure URM techniques and methods may periodically or substantially continuously evaluate the allocation loading of the disks within an unbalanced RAID data storage system and may determine and control to which physical disks the page pool makes subsequent page allocations in order to maintain an efficient system configuration.” [¶0028] (Balancing the lowest performing NSD is recited.)
Klemm does not explicitly teach while maintaining a predetermined level of usage of the plurality of NSDs according to a performance profile of the plurality of NSDs;
splitting two sets of the plurality of NSDs into a first storage tier and a second storage tier such that the plurality of physical drives comprising the NSDs are split into a first set having a first subset of the physical drives and a second set having a second subset of the physical drives, … the first storage tier operating at the predetermined level of usage having a first level of performance commensurate with the performance profile capable by the first number of the plurality of NSDs prior to the split, and the second storage tier comprising the new managed 
wherein the carving out the additional space further includes comparing the performance level of usage of each one of the NSDs to identify those of the plurality of NSDs performing below the performance profile, and selecting those of the plurality of NSDs performing below the first level of performance commensurate with the performance profile as one of the two sets of the plurality of NSDs to carve out the additional space within to thereby split into the second storage tier operating at the second level of performance.
However, Ishizaki teaches “while maintaining a predetermined level of usage of the plurality of NSDs according to a performance profile of the plurality of NSDs;” as “In the foregoing, a method was described in which the effect when real pages are migrated is calculated from the actual performance data of real pages disposed in a plurality of storage tiers, the real pages are migrated by considering the required application performance and costs, and the required storage device is added and assigned to the pool 243. The present invention is not limited to this example, rather, the configuration of the storage apparatus 200 may also be designed on the basis of a preconfigured Tier ratio.” [Col 22 line 66- Col 23 line 7] (Maintaining a preconfigured tier ratio [predetermined level] based on performance profile [i.e., performance and cost].)
Klemm and Ishizaki are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm and Ishizaki before 
The combination of Klemm and Ishizaki does not explicitly teach splitting two sets of the plurality of NSDs into a first storage tier and a second storage tier such that the plurality of physical drives comprising the NSDs are split into a first set having a first subset of the physical drives and a second set having a second subset of the physical drives, … the first storage tier operating at the predetermined level of usage having a first level of performance commensurate with the performance profile capable by the first number of the plurality of NSDs prior to the split, and the second storage tier comprising the new managed storage tier includes at least some of the first number of the plurality of NSDs and some of the remaining number of the plurality of NSDs having the additional space of the capacity mismatch, the second storage tier operating at an additional level of usage having a second level of performance commensurate with the performance profile 
wherein the carving out the additional space further includes comparing the performance level of usage of each one of the NSDs to identify those of the plurality of NSDs performing below the performance profile, and selecting those of the plurality of NSDs performing below the first level of performance commensurate with the performance profile as one of the two sets of the plurality of NSDs to carve out the additional space within to thereby split into the second storage tier operating at the second level of performance.
However, Robins teaches “splitting two sets of the plurality of NSDs into a first storage tier and a second storage tier such that the plurality of physical drives comprising the NSDs are split into a first set having a first subset of the physical drives and a second set having a second subset of the physical drives, … the first storage tier operating at the predetermined level of usage having a first level of performance commensurate with the performance profile capable by the first number of the plurality of NSDs prior to the split, and the second storage tier comprising the new managed storage tier includes at least some of the first number of the plurality of NSDs and some of the remaining number of the plurality of NSDs having the additional space of the capacity mismatch, the second storage tier operating at an additional level of usage having a second level of performance commensurate with the performance profile” as “the split size is selected based on the physical structure of the members making up the distributed network of storage elements rather than on the data to be stored within the distributed network of storage elements. For example, each drive may be separated into 16 or 32 logical splits of equal size. In one embodiment, each of the splits within the distributed network of storage elements is logically defined as having the same volume. In another embodiment different drives within the network may have different sizes and members of the RAID group are either (1) selected from splits of the same size or (2) the volume of data protected within the RAID group is limited to the smallest split forming the RAID group.” [Col 7, lines 3-15] (The physical storages can be of different sizes and based on some characteristics, they are splitted into multiple tiers. It is also recited that the storages are distributed network storages.)
Klemm, Ishizaki and Robins are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki and Robins before him/her, to modify the teachings of combination of Klemm and Ishizaki to include 
The combination of Klemm, Ishizaki and Robins does not explicitly teach wherein the carving out the additional space further includes comparing the performance level of usage of each one of the NSDs to identify those of the plurality of NSDs performing below the performance profile, and selecting those of the plurality of NSDs performing below the first level of performance commensurate with the performance profile as one of the two sets of the plurality of NSDs to carve out the additional space within to thereby split into the second storage tier operating at the second level of performance.
However, Sawyer teaches “wherein the carving out the additional space further includes comparing the performance level of usage of each one of the NSDs to identify those of the plurality of NSDs performing below the performance profile, and selecting those of the plurality of NSDs performing below the first level of performance commensurate with the performance profile as one of the two sets of the plurality of NSDs to carve out the additional space within to thereby split into the second storage tier operating at the second level of performance.” as “The requests to provision storage (to add new volumes) are received and satisfied by the storage network manager 110, which manages the provisioning of new volumes to aggregates. Storage network manager 110 can determine which aggregates are best suited to hosting the newly requested volumes, and assign the volumes to the determined aggregates accordingly. Storage network manager 110 can determine how to carve up physical disk space to meet capacity, performance, security and efficiency requirements. Storage network manager 110 may also 
Klemm, Ishizaki, Robins and Sawyer are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins and Sawyer before him/her, to modify the teachings of combination of Klemm, Ishizaki and Robins to include the teachings of Sawyer with the motivation of provision storage after taking into consideration resource utilizations and maximum performance capacities of the aggregates. [Sawyer, ¶0004]
Claim 2 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm does not explicitly teach using remaining space of the plurality of NSDs for primary data storage and metadata placement and using the additional space for at least one of secondary data storage, least used data, migrated data from alternative storage systems, a repository for snapshots of the cluster file system, or a temporary scratch space.
However, Ishizaki teaches “using remaining space of the plurality of NSDs for primary data storage and metadata placement and using the additional space for at least one of secondary data storage, least used data, migrated data from alternative storage systems, a repository for snapshots of the cluster file system, or a temporary scratch space.” [Fig. 12, elements 2555 and 2559] (Fig. 12 shows when the requested performance level is high, data is 
Claim 4 is rejected over Klemm, Ishizaki, Robins and Sawyer.
The combination of Klemm, Ishizaki and Robins does not explicitly teach wherein the carving out the additional space further includes identifying a performance level of usage mismatch between the two sets of the plurality of NSDs.
However, Sawyer teaches “wherein the carving out the additional space further includes identifying a performance level of usage mismatch between the two sets of the plurality of NSDs.” as “Storage network manager 110 can determine how to carve up physical disk space to meet capacity, performance, security and efficiency requirements.” [¶0019] (Carving out space is determined by performance.)
Claim 6 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm teaches “managing a plurality of Redundant Array of Independent Disks (RAID) devices having a plurality of sizes,” as “In variations of this embodiment, at least one of the plurality of disks may be of a different type than at least one other of the plurality of disks. At least one of the plurality of disks may be of a different size than at least on other of the plurality of disks.” [¶0015] (The system comprises of disks of different sizes and being managed as unbalanced RAID.)
“which are in association with the plurality of NSDs,” as “For example, an information handling system may be a personal computer, a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price.” [¶0062] (The storage system can be a network storage.)

However, Ishizaki teaches “in order to maintain a total predetermined usage level of the plurality of RAID devices by splitting the at least one of the plurality of NSDs into a first portion equal to the predetermined level of usage and a second portion equal to the additional level of usage.” as “Accordingly, in the case of this embodiment, among the three tiers which constitute the pool volume 244, the storage tier which is the most reliable and with the best response performance is Tier 1, the storage tier which is the next most reliable and with the next best response performance is Tier 2, and the storage tier with the lowest reliability and response performance is Tier 3.” [Col 5, lines 59-65] and “The present invention was conceived in view of the foregoing points, and proposes a storage apparatus and data management method with which a suitable Tier ratio can be determined according to the virtual volume I/O performance and I/O characteristic.” [Col 2, lines 7-12] (The storage space is distributed among tiers to maintain a certain level of usage for each tiers.)
Claim 7 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm does not explicitly teach upon adding additional NSDs to a plurality of Redundant Array of Independent Disks (RAID) devices, maintaining a total predetermined level of usage of the plurality of RAID devices by assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and the second portion of the additional NSDs to a second storage tier equal to the additional level of usage.
“upon adding additional NSDs to a plurality of Redundant Array of Independent Disks (RAID) devices, maintaining a total predetermined level of usage of the plurality of RAID devices” as “More specifically, in order to realize the Tier ratio adjusted in step S 104, the virtual volume control program 250 changes the RAID configuration and adds a new drive to the pool 243.” [Col 13, lines 49-54] (Additional drive is added to the RAID storage system to adjust the tier ratio, which will maintain the predefined level of usage.)
“by assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and the second portion of the additional NSDs to a second storage tier equal to the additional level of usage.” as “The present invention was conceived in view of the foregoing points, and proposes a storage apparatus and data management method with which a suitable Tier ratio can be determined according to the virtual volume I/O performance and I/O characteristic.” [Col 2, lines 7-12] (The storage space is distributed among tiers to maintain a certain level of usage for each tiers.)
Claim 8 is rejected over Klemm, Ishizaki, Robins and Sawyer with the same rationale of rejection of Claim 1.
Claim 9 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm does not explicitly teach wherein the executable instructions use remaining space of the plurality of NSDs for primary data storage and metadata placement and using the additional space for at least one of secondary data storage, least used data, migrated data from alternative storage systems, a repository for snapshots of the cluster file system, or a temporary scratch space.
However, Ishizaki teaches “wherein the executable instructions use remaining space of the plurality of NSDs for primary data storage and metadata placement and using the additional space for at least one of secondary data storage, least used data, migrated data from alternative storage systems, a repository for snapshots of the cluster file system, or a temporary scratch space.” [Fig. 12, elements 2555 and 2559] (Fig. 12 shows when the requested performance level is high, data is stored in Tier 1 [i.e., the primary storage] and when requested performance level is lower, Tier 2 and Tier 3 [i.e., the additional space] are used for storing data.)
Claim 11 is rejected over Klemm, Ishizaki, Robins and Sawyer.
The combination of Klemm, Ishizaki and Robins does not explicitly teach wherein the carving out the additional space further includes identifying a performance level of usage mismatch between the two sets of the plurality of NSDs.
However, Sawyer teaches “wherein the carving out the additional space further includes identifying a performance level of usage mismatch between the two sets of the plurality of NSDs.” as “Storage network manager 110 can determine how to carve up physical disk space to meet capacity, performance, security and efficiency requirements.” [¶0019] (Carving out space is determined by performance.)
Claim 13 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm teaches “wherein the executable instructions manage a plurality of Redundant Array of Independent Disks (RAID) devices having a plurality of sizes,” as “In variations of this embodiment, at least one of the plurality of disks may be of a different type than at least one other of the plurality of disks. At least one of the plurality of disks may be of a different size than at least on other of the plurality of disks.” [¶0015] (The system comprises of disks of different sizes and being managed as unbalanced RAID.)
“which are in association with the plurality of NSDs,” as “For example, an information handling system may be a personal computer, a network storage device, or any other suitable 
Klemm does not explicitly teach in order to maintain a total predetermined usage level of the plurality of RAID devices by splitting the at least one of the plurality of NSDs into a first portion equal to the predetermined level of usage and a second portion equal to the additional level of usage.
However, Ishizaki teaches “in order to maintain a total predetermined usage level of the plurality of RAID devices by splitting the at least one of the plurality of NSDs into a first portion equal to the predetermined level of usage and a second portion equal to the additional level of usage.” as “Accordingly, in the case of this embodiment, among the three tiers which constitute the pool volume 244, the storage tier which is the most reliable and with the best response performance is Tier 1, the storage tier which is the next most reliable and with the next best response performance is Tier 2, and the storage tier with the lowest reliability and response performance is Tier 3.” [Col 5, lines 59-65] and “The present invention was conceived in view of the foregoing points, and proposes a storage apparatus and data management method with which a suitable Tier ratio can be determined according to the virtual volume I/O performance and I/O characteristic.” [Col 2, lines 7-12] (The storage space is distributed among tiers to maintain a certain level of usage for each tiers.)
Claim 14 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm does not explicitly teach wherein the executable instructions, upon adding additional NSDs to a plurality of Redundant Array of Independent Disks (RAID) devices, maintain a total predetermined level of usage of the plurality of RAID devices by assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of 
However, Ishizaki teaches “wherein the executable instructions, upon adding additional NSDs to a plurality of Redundant Array of Independent Disks (RAID) devices, maintain a total predetermined level of usage of the plurality of RAID devices” as “More specifically, in order to realize the Tier ratio adjusted in step S 104, the virtual volume control program 250 changes the RAID configuration and adds a new drive to the pool 243.” [Col 13, lines 49-54] (Additional drive is added to the RAID storage system to adjust the tier ratio, which will maintain the predefined level of usage.)
“by assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and the second portion of the additional NSDs to a second storage tier equal to the additional level of usage.” as “The present invention was conceived in view of the foregoing points, and proposes a storage apparatus and data management method with which a suitable Tier ratio can be determined according to the virtual volume I/O performance and I/O characteristic.” [Col 2, lines 7-12] (The storage space is distributed among tiers to maintain a certain level of usage for each tiers.)
Claim 15 is rejected over Klemm, Ishizaki, Robins and Sawyer with the same rationale of rejection of Claim 1.
Claim 16 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm does not explicitly teach an executable portion that uses remaining space of the plurality of NSDs for primary data storage and metadata placement and using the additional space for at least one of secondary data storage, least used data, migrated data from alternative 
However, Ishizaki teaches “an executable portion that uses remaining space of the plurality of NSDs for primary data storage and metadata placement and using the additional space for at least one of secondary data storage, least used data, migrated data from alternative storage systems, a repository for snapshots of the cluster file system, or a temporary scratch space.” [Fig. 12, elements 2555 and 2559] (Fig. 12 shows when the requested performance level is high, data is stored in Tier 1 [i.e., the primary storage] and when requested performance level is lower, Tier 2 and Tier 3 [i.e., the additional space] are used for storing data.)
Claim 18 is rejected over Klemm, Ishizaki, Robins and Sawyer.
The combination of Klemm, Ishizaki and Robins does not explicitly teach wherein the carving out the additional space further includes identifying a performance level of usage mismatch between the two sets of the plurality of NSDs.
However, Sawyer teaches “wherein the carving out the additional space further includes identifying a performance level of usage mismatch between the two sets of the plurality of NSDs.” as “Storage network manager 110 can determine how to carve up physical disk space to meet capacity, performance, security and efficiency requirements.” [¶0019] (Carving out space is determined by performance.)
Claim 20 is rejected over Klemm, Ishizaki, Robins and Sawyer.
Klemm teaches “an executable portion that: manages a plurality of Redundant Array of Independent Disks (RAID) devices having a plurality of sizes,” as “In variations of this embodiment, at least one of the plurality of disks may be of a different type than at least one other of the plurality of disks. At least one of the plurality of disks may be of a different size than 
“which are in association with the plurality of NSDs” as “For example, an information handling system may be a personal computer, a network storage device, or any other suitable device and may vary in size, shape, performance, functionality, and price.” [¶0062] (The storage system can be a network storage.)
Klemm does not explicitly teach in order to maintain a total predetermined usage level of the plurality of RAID devices by splitting the at least one of the plurality of NSDs into a first portion equal to the predetermined level of usage and a second portion equal to the additional level of usage; or
upon adding additional NSDs to the plurality of RAID devices, maintain the total predetermined level of usage of the plurality of RAID devices by assigning the first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and the second portion of the additional NSDs to the second storage tier equal to the additional level of usage.
However, Ishizaki teaches “in order to maintain a total predetermined usage level of the plurality of RAID devices by splitting the at least one of the plurality of NSDs into a first portion equal to the predetermined level of usage and a second portion equal to the additional level of usage; or” as “Accordingly, in the case of this embodiment, among the three tiers which constitute the pool volume 244, the storage tier which is the most reliable and with the best response performance is Tier 1, the storage tier which is the next most reliable and with the next best response performance is Tier 2, and the storage tier with the lowest reliability and response performance is Tier 3.” [Col 5, lines 59-65] and “The present invention was conceived in view of 
“upon adding additional NSDs to the plurality of RAID devices, maintain the total predetermined level of usage of the plurality of RAID devices” as “More specifically, in order to realize the Tier ratio adjusted in step S 104, the virtual volume control program 250 changes the RAID configuration and adds a new drive to the pool 243.” [Col 13, lines 49-54] (Additional drive is added to the RAID storage system to adjust the tier ratio, which will maintain the predefined level of usage.)
“by assigning the first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and the second portion of the additional NSDs to the second storage tier equal to the additional level of usage.” as “The present invention was conceived in view of the foregoing points, and proposes a storage apparatus and data management method with which a suitable Tier ratio can be determined according to the virtual volume I/O performance and I/O characteristic.” [Col 2, lines 7-12] (The storage space is distributed among tiers to maintain a certain level of usage for each tiers.)
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al [US 2015/0169232 A1] in view of Ishizaki et al. [US 8,688,909 B2] in further view of Robins et al. [US 9,641,615 B1] in further view of Sawyer et al. [US 2009/0271485] and yet in further view of Deflaux et al. [US 7,827,286 B1].
Claim 3 is rejected over Klemm, Ishizaki, Robins, Sawyer and Deflaux.

However, Deflaux teaches “determining a current level of usage of the additional space to enable the plurality of NSDs to operate at the predetermined level of usage according to the performance profile.” as “The performance monitoring may include monitoring measurements of the computing nodes' performance (e.g., levels of usage of memory, storage, network bandwidth, I/O access, etc.), such as to identify computing nodes that are over-utilized or under-utilized in one or more areas. If areas of over-utilization and/or under-utilization are detected, they may be corrected in various ways.” [Col 8, lines 18-24] (Level of usage of the memory [storage] is determined as part of performance measurement and corrected to a [predefined] level.)
Klemm, Ishizaki, Robins, Sawyer and Deflaux are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins, Sawyer and Deflaux before him/her, to modify the teachings of combination of Klemm, Ishizaki, Robins and Sawyer to include the teachings of Deflaux with the motivation of enhancement techniques to initially identifying an appropriate storage partition for a user and/or for migrating existing user data to a new partition identified as being appropriate for a user. [Deflaux, Abstract]
Claim 10 is rejected over Klemm, Ishizaki, Robins, Sawyer and Deflaux.

However, Deflaux teaches “wherein the executable instructions determine a current level of usage of the additional space to enable the plurality of NSDs to operate at the predetermined level of usage according to the performance profile.” as “The performance monitoring may include monitoring measurements of the computing nodes' performance (e.g., levels of usage of memory, storage, network bandwidth, I/O access, etc.), such as to identify computing nodes that are over-utilized or under-utilized in one or more areas. If areas of over-utilization and/or under-utilization are detected, they may be corrected in various ways.” [Col 8, lines 18-24] (Level of usage of the memory [storage] is determined as part of performance measurement and corrected to a [predefined] level.)
Klemm, Ishizaki, Robins, Sawyer and Deflaux are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins, Sawyer and Deflaux before him/her, to modify the teachings of combination of Klemm, Ishizaki, Robins and Sawyer to include the teachings of Deflaux with the motivation of enhancement techniques to initially identifying an appropriate storage partition for a user and/or for migrating existing user data to a new partition identified as being appropriate for a user. [Deflaux, Abstract]
Claim 17 is rejected over Klemm, Ishizaki, Robins, Sawyer and Deflaux.

However, Deflaux teaches “an executable portion that determines a current level of usage of the additional space to enable the plurality of NSDs to operate at the predetermined level of usage according to the performance profile.” as “The performance monitoring may include monitoring measurements of the computing nodes' performance (e.g., levels of usage of memory, storage, network bandwidth, I/O access, etc.), such as to identify computing nodes that are over-utilized or under-utilized in one or more areas. If areas of over-utilization and/or under-utilization are detected, they may be corrected in various ways.” [Col 8, lines 18-24] (Level of usage of the memory [storage] is determined as part of performance measurement and corrected to a [predefined] level.)
Klemm, Ishizaki, Robins, Sawyer and Deflaux are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins, Sawyer and Deflaux before him/her, to modify the teachings of combination of Klemm, Ishizaki, Robins and Sawyer to include the teachings of Deflaux with the motivation of enhancement techniques to initially identifying an appropriate storage partition for a user and/or for migrating existing user data to a new partition identified as being appropriate for a user. [Deflaux, Abstract]
Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klemm et al [US 2015/0169232 A1] in view of Ishizaki et al. [US 8,688,909 B2] in further view of Robins et al. [US 9,641,615 B1] ] in further view of Sawyer et al. [US 2009/0271485] and yet in further view of Murase [US 2009/0276588 A1].
Claim 5 is rejected over Klemm, Ishizaki, Robins, Sawyer and Murase.
The combination of Klemm, Ishizaki, Robins and Sawyer does not explicitly teach upon adding additional NSDs to the cluster file system, assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and a second portion of the additional NSDs to the second storage tier equal to the additional level of usage.
However, Murase teaches “upon adding additional NSDs to the cluster file system, assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and a second portion of the additional NSDs to the second storage tier equal to the additional level of usage.” as “In exemplary embodiments, the system of the invention determines when extra capacity has been added to the Tier1 pool. When the Tier1 pool has a sufficient amount of free space, the system may move some amount of Tier2 chunks from the Tier2 pool to the Tier1 pool to reduce the overall amount of free space in the Tier1 and Tier2.pools.” [¶0028] and “In exemplary embodiments, by moving Tier2 chunks between the Tier1 pool and Tier2 pool when either pool has enough free space, a logical configuration is created so that the total amount of free space gathered from respective tiers is shared between each tier's pool. For instance, when the storage administrator adds new capacity to the Tier1 pool and at the same time if the Tier2 pool has low free space, the administrator does not need to buy additional capacity for the Tier2 pool at that time.” [¶0029] (Additional space is added in Tier 1 when Tier 1 is low on free space. It is known in memory art that storage space and performance 
Klemm, Ishizaki, Robins, Sawyer and Murase are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins, Sawyer and Murase before him/her, to modify the teachings of combination of Klemm, Ishizaki, Robins and Sawyer to include the teachings of Murase with the motivation of when there is enough free space, the system moves some amount of Tier2 chunks from the Tier2 pool to the Tier1 pool, so that the free spaces of the Tier1 and Tier2 pools are optimized. [Murase, ¶0100]
Claim 12 is rejected over Klemm, Ishizaki, Robins, Sawyer and Murase.
The combination of Klemm, Ishizaki, Robins and Sawyer does not explicitly teach upon adding additional NSDs to the cluster file system, assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and a second portion of the additional NSDs to the second storage tier equal to the additional level of usage.
However, Murase teaches “upon adding additional NSDs to the cluster file system, assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and a second portion of the additional NSDs to the second storage tier equal to the additional level of usage.” as “In exemplary embodiments, the system of the invention determines when extra capacity has been added to the Tier1 pool. When the Tier1 pool has a sufficient amount of free space, the system may move some amount of Tier2 chunks from the Tier2 pool to the Tier1 pool to reduce the overall amount of free space in the Tier1 and 
Klemm, Ishizaki, Robins, Sawyer and Murase are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins, Sawyer and Murase before him/her, to modify the teachings of combination of Klemm, Ishizaki, Robins and Sawyer to include the teachings of Murase with the motivation of when there is enough free space, the system moves some amount of Tier2 chunks from the Tier2 pool to the Tier1 pool, so that the free spaces of the Tier1 and Tier2 pools are optimized. [Murase, ¶0100]
Claim 19 is rejected over Klemm, Ishizaki, Robins, Sawyer and Murase.
The combination of Klemm, Ishizaki, Robins and Sawyer does not explicitly teach an executable portion that upon adding additional NSDs to the cluster file system, assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage 
However, Murase teaches “an executable portion that upon adding additional NSDs to the cluster file system, assigning a first portion of the additional NSDs to the first storage tier equal to the predetermined level of usage and a second portion of the additional NSDs to the second storage tier equal to the additional level of usage.” as “In exemplary embodiments, the system of the invention determines when extra capacity has been added to the Tier1 pool. When the Tier1 pool has a sufficient amount of free space, the system may move some amount of Tier2 chunks from the Tier2 pool to the Tier1 pool to reduce the overall amount of free space in the Tier1 and Tier2.pools.” [¶0028] and “In exemplary embodiments, by moving Tier2 chunks between the Tier1 pool and Tier2 pool when either pool has enough free space, a logical configuration is created so that the total amount of free space gathered from respective tiers is shared between each tier's pool. For instance, when the storage administrator adds new capacity to the Tier1 pool and at the same time if the Tier2 pool has low free space, the administrator does not need to buy additional capacity for the Tier2 pool at that time.” [¶0029] (Additional space is added in Tier 1 when Tier 1 is low on free space. It is known in memory art that storage space and performance are co-related. Therefore the additional space would improve the usage to the predetermined level. Also, it is recited the additional space can be shared between tier 1 and tier 2, i.e., a portion of the free space can be used by tier 2 as well.)
Klemm, Ishizaki, Robins, Sawyer and Murase are analogous arts because they teach storage system management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Klemm, Ishizaki, Robins, 
Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132